DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-13 are pending and have been considered on the merits herein. 
Information Disclosure Statement
The information disclosure statement filed 7/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title(s) is/are suggested: 
Probiotic therapies for treating Rett syndrome,
Probiotic therapies for treating Autism spectrum disorders,
A method of treating Rett syndrome, or
A method of treating Autism spectrum disorders.
Claim Objections
Claims 2, 5 and 6 are objected to because of the following informalities:  claim 2 is drawn to “a subject in need thereof” and “administering to the subject”; however the last line of claim 2 refers to “an individual in need thereof”, which is redundant and unnecessary in the claim.  Claims 5 and 6 further refer back to the individual. It is suggested that applicants remove “an individual in need thereof” from the last line of claim 2 and amend claims 5 and 6 to refer to “the subject”. Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The preliminary amendment to the claims filed on 9/25/2020 contains the following subject matter not found within the specification; Claim 9 includes dextrose as a carrier, while the specification teaches dextrin. Claims 11 and 12 contain the limitation “a soy beverage tablet” not provided in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating Rett syndrome symptoms which are similar to the behavioral and neuropathology characteristic of ASD which are lowering anxiety, decreasing or treating repetitive/compulsive behaviors, and improving leaky gut, does not reasonably provide enablement for ameliorating any condition associated with Rett syndrome because applicants specification teaches a mouse model for autism, i.e. maternal immune activation or MIA, and find that when administering B. fragilis to the MIA mouse model, ASD-like behavioral symptoms can be corrected which are lowering anxiety, decreasing or treating repetitive/compulsive behaviors shows by the marble burying experiment, and improving leaky gut. While subjects having Rett syndrome share some transient autistic features and symptoms, Rett syndrome is a severe and progressive neurological genetic disorder cause by mutations in MeCP2 gene and suffer from many additional symptoms not shared by those having autism. The specification at parag. (0043) states that “[0043] Given the above results, the similarities between the MIA model and the respective human disorders (including the cardinal behavioral symptoms of ASD and neuropathology characteristic of ASD, and behavior and neuropathology characteristic of schizophrenia, which both share the maternal infection risk factor; reviewed in Patterson, 2011), we would expect that individuals in need of treatment could be given B. fragilis or related bacteria in a capsule, pill, nutraceutical, or other probiotic form, and the individual would show signs of improved behavioral performance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. While those suffering from Rett syndrome share some behavioral and neuropathology characteristics similar to ASD, the scope of “ameliorating Rett syndrome or a condition associated with Rett syndrome” is too broad and beyond the scope of that which is disclosed by the specification.  The specification teaches “improving behavioral performance” in an individual who suffers from anxiety, autism, ASD or a mental condition with some of the symptoms of ASD (0005, 0006) and (0020) The term “condition/disorder/symptom” or “behavioral abnormality” or as used herein means symptoms expressed by an individual with a mental disorder, such as but not limited to anxiety, autism, autism spectrum disorders, Fragile X, Rett syndrome, tuberous sclerosis, obsessive compulsive disorder, attention deficit disorder or schizophrenia. The aforementioned symptoms are some of those exhibited by the MIA offspring”. However, the scope of “condition associated with Rett syndrome” encompassed by the current claim language of claim 2 reaches beyond the scope of conditions disclosed to be ameliorated by the instant specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9452189. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by those of US’189. The claimed inventions are drawn to improving/ameliorating conditions in a subject in need thereof wherein the subject suffers from and has conditions associated with Rett syndrome comprising administering a composition comprising a single Bacteroides species, specifically B. fragilis, B. thetaiotaomicron and B. vulgatus. The instant claims are generic to those of US’189 because the instant claims generically claim a condition associated with Rett syndrome, while the claim 1 of US’189 is drawn to improving a behavioral performance, which would be a condition associated with Rett syndrome. Both subjects have Rett syndrome and display leaky gut. 

Claims 2-4, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11 of U.S. Patent No. 10220089. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by those of US’089. The claimed inventions are drawn to improving/ameliorating conditions in a subject in need thereof wherein the subject suffers from and has conditions associated with Rett syndrome comprising administering a composition comprising a Bacteroides species, specifically B. fragilis, B. thetaiotaomicron and B. vulgatus. The instant claims are generic to those of US’089 because the instant claims generically claim a condition associated with Rett syndrome, while the claim 1 of US’089 is drawn to improving a behavioral performance, which would be a condition associated with Rett syndrome.

Claims 2-4, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 of U.S. Patent No. 11052151. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by those of US’151. The claimed inventions are drawn to improving/ameliorating conditions in a subject in need thereof wherein the subject suffers from and has conditions associated with Rett syndrome comprising administering a composition comprising a Bacteroides species, specifically B. fragilis, B. thetaiotaomicron and B. vulgatus. The instant claims are generic to those of US’151 because the instant claims generically claim a condition associated with Rett syndrome, while the claim 1 of US’151 is drawn to improving a behavioral performance, which would be a condition associated with Rett syndrome.


Claim Interpretation
As per MPEP 2111.01, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

For examination purposes, the limitation of “a condition associated with Rett syndrome” is not limited to one who has Rett syndrome but includes a subject who is suffering from a condition associated with Rett syndrome and therefore, a condition is also not limited to but includes those conditions taught by the specification, i.e. anxiety, decreasing or treating repetitive/compulsive behaviors, and improving leaky gut. Therefore, as currently claimed, the subject in need thereof is not limited to one who has Rett syndrome but rather one who has a condition associated with Rett syndrome. 
In addition, as currently claimed, the composition does not exclude other bacteria present in the composition. The language only limits the composition to include a single Bacteroides species. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2-9, 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody (US2004/0028689). 
Borody teaches a method of treating conditions associated with Rett syndrome and related autistic syndromes including gastrointestinal conditions, repetitive behaviors and neurological para-infective phenomena (abstract, 0014). The method comprises treating Rett syndrome, autism, autism spectrum disorders and leaky gut and gastrointestinal disorders associated with autistic syndromes in patients by administering a probiotic composition comprising at least one strain of Bacteroides including Bacteroides fragilis, B. vulgatus and B. theta (0011, 0014, 0026-0028, 0030, 0051, 0059, table I, Ex. 2). Borody teaches that the diseases and their autistic features and gastrointestinal problems are ameliorated by the administration of the probiotic composition.  
Regarding claims 5 and 6, Borody teaches that the patient displayed improved behavioral performance including reduction of repetitive behaviors (0014) and restored normal gut permeability (ex. 2-5).  Borody also teach that the composition can be used to treat a patient having Rett syndrome, schizophrenia, ADD and other neurological and psychiatric disorders (0058, 0059). 
Regarding claims 7-9, Borody teaches the composition comprises saline which is an isotonic agent and contains water (0036, 0041-0046).
Regarding claims 3, 11-13, Borody teach that the composition can be in powder form in a capsule, is administered as a pharmaceutical, nutraceutical or food additive such as a food or drink wherein the food or drink is a dairy or soy-based product or yogurt (0037, 0070).
It is noted that the Borody teaches the composition to comprise more than one Bacteroides species, and thus not drawn to a composition comprising only a single species of Bacteroides; however, the bacteria is disclosed as being a useful probiotic bacteria in a composition which is a normal inhabitant of the gut to reduce behavioral abnormalities in individuals suffering from neurodevelopmental and GI disabilities as claimed. Formulating a composition of the prior art reference into individual bacteria compositions would be a mere design choice, i.e. making integral or making separable, and each individual bacteria can be formulated in a single composition for administration to an individual, and thus obvious to one of ordinary skill in the art at the time of the claimed invention to make such a design choice. See MPEP 2144.05 

B.    Making Integral 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

C.    Making Separable 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
Thus, it would have been obvious to formulate known bacterial mixture compositions of the prior art into individual bacteria compositions as a mere design choice, i.e. making integral or making separable, and each individual bacteria can be formulated in a single composition for administration to an individual. For example, instead of administering a tablet comprising a mixture of three different species of bacteria, it would be obvious to administer and formulate the same three species as single individual tablets in light of the legal precedent in 2144.04 , i.e. making integral or making separable, therefore obtaining a composition comprising a single bacterial species for use as claimed.  The single bacterial strains are suggested by the prior art to be a probiotic strain which is a normal benign inhabitant of the gut found to be successful for reducing behavioral abnormalities as claimed, therefore it would have been obvious to use the claimed stain to formulate a composition comprising the single strain which has the disclosed intended use. Borody suggests the composition to comprise at least one species of Bacteroides probiotic bacteria which is a normal benign inhabitant of the gut to be formulated in a composition having the claimed intended use. 

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finegold (US2004/0170617). 
Finegold teaches a method for ameliorating Rett’s syndrome and conditions associated therewith (abstract). The method comprises administering a composition to a subject in need thereof for improving behavioral abnormalities and replenishing gastrointestinal microbes in a subject having autism, autism spectrum disorders, schizophrenia, Rett’s syndrome (abstract, 0005). Finegold teaches that the patient displayed improved behavioral performance including sociability and repetitive behaviors determined by standard behavioral testing (0069).  Finegold teaches that the composition comprises one or more probiotic bacteria which are normal benign inhabitants of the gut (0005, 0016, 0050-52, table 2, 0055). The probiotic bacteria comprises B. fragilis (0053, Table 2, 0055). 
Regarding claim 3, the composition is a probiotic composition which can be in capsule or pill form (0041) comprising one or more normal inhabitants of the human intestinal tract (0005, 0016, 0050-52, table 2, 0055) including Bacteroides fragilis, B, thetaiotaomicron and B. vulgatus which are taught to be the most prevalent species in fecal flora (Table 2, 0054, 0055). 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an individual in need thereof with a composition comprising a Bacteroides species selected from the group consisting of B. fragilis, B. vulgatus and B. theta or a single species from the group to ameliorate conditions associated with Rett syndrome because the art of record teaches that a probiotic composition comprising the claimed Bacteroides species improves behavioral performances and GI conditions of such individuals by repopulating the normal gut flora of said individuals suffering from Rett syndrome or conditions associated with Rett syndrome.  The claim disorder is known to be associated with a disruption in normal gut flora and neurological symptoms. The art teaches that the disruption of gut flora in individuals mediates a variety of disruptions of neurological functions and that repopulating microbial species of normal gut flora results in improved mental function and symptoms associated with the claimed disorders having gut-brain involvement. 
Thus, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to provide an individual in need thereof with the claimed probiotic composition with a reasonable expectation for successfully ameliorating Rett syndrome or conditions associated with Rett syndrome given that the prior art teaches a composition comprising the claimed Bacteroides species for the same intended use. 


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Claims 2-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brudnak (US2004/0005304) in view of Borody (US2004/0028689) and Finegold (US2004/0170617). 
Brudnak teaches a method of treating conditions associated with Rett syndrome and related autistic syndromes including gastrointestinal conditions and neurological conditions (abstract, 0013). The method comprises treating Rett’s syndrome, schizophrenia, ADD, autism, autism spectrum disorders and leaky gut and gastrointestinal disorders associated with these conditions (0007, 0008, 0011, 0013, 0014, 0050, 0052, 0069, 0070, 0073, 0078) in patients by administering a probiotic composition comprising Bacteroides (claims 5, 30). Brudnak teaches that the disclosed neurological disorders and their gastrointestinal problems are ameliorated by the administration of the probiotic composition (0077). 
Regarding claim 3, 11 and 12, Brudnak teach that the composition is administered as a pharmaceutical or dietary supplement (0077-0081), which can be in the form of a tablet, capsule, powders, syrups or liquid suspensions (0079). 
Regarding claims 5 and 6, Brudnak teaches that the patient displayed improved behavioral performance and restored normal gut permeability (0098 and 0099).  
Regarding claim 7, the composition comprises a pharmaceutically acceptable carrier including water, salt (buffer) solutions, alcohols, gum arabic, lactose, starch, paraffin, fatty acid monoglycerides and diglycerides, lubricants, wetting agents, emulsifiers, salts for influencing osmotic pressure, buffers (0077, 0079).
Regarding claim 10, the composition comprises Selenium or Zinc (0048). 

Brudnak does not teach the specific Bacteroides species claimed. 

Finegold teaches a method for ameliorating Rett’s syndrome and conditions associated therewith (abstract). The method comprises administering a composition to a subject in need thereof for improving behavioral abnormalities and replenishing gastrointestinal microbes in a subject having autism, autism spectrum disorders, schizophrenia, Rett’s syndrome (abstract, 0005). Finegold teaches that the patient displayed improved behavioral performance including sociability and repetitive behaviors determined by standard behavioral testing (0069).  Finegold teaches that the composition comprises one or more probiotic bacteria which are normal benign inhabitants of the gut (0005, 0016, 0050-52, table 2, 0055). The probiotic bacteria comprises B. fragilis (0053, Table 2, 0055). 
Regarding claim 3, the composition is a probiotic composition which can be in capsule or pill form (0041) comprising one or more normal inhabitants of the human intestinal tract (0005, 0016, 0050-52, table 2, 0055) including Bacteroides fragilis, B, thetaiotaomicron and B. vulgatus which are taught to be the most prevalent species in fecal flora (Table 2, 0054, 0055). 

Borody teaches a method of treating conditions associated with Rett syndrome and related autistic syndromes including gastrointestinal conditions, repetitive behaviors and neurological para-infective phenomena (abstract, 0014). The method comprises treating Rett syndrome, autism, autism spectrum disorders and leaky gut and gastrointestinal disorders associated with autistic syndromes in patients by administering a probiotic composition comprising at least one strain of Bacteroides including Bacteroides fragilis, B. vulgatus and B. theta (0011, 0014, 0026-0028, 0030, 0051, 0059, table I, Ex. 2). Borody teaches that the diseases and their autistic features and gastrointestinal problems are ameliorated by the administration of the probiotic composition.  
Regarding claims 5 and 6, Borody teaches that the patient displayed improved behavioral performance including reduction of repetitive behaviors (0014) and restored normal gut permeability (ex. 2).  Borody also teach that the composition can be used to treat a patient having Rett syndrome, schizophrenia, ADD and other neurological and psychiatric disorders (0058, 0059). 
Regarding claims 7-9, Borody teaches the composition comprises saline which is an isotonic agent and contains water (0036, 0041-0046).
Regarding claims 3, 11-13, Borody teach that the composition can be in powder form in a capsule, is administered as a pharmaceutical, nutraceutical or food additive such as a food or drink wherein the food or drink is a dairy or soy-based product or yogurt (0037, 0070)
It is noted that the Borody teaches the composition to comprise more than one Bacteroides species, and thus not drawn to a composition comprising only a single species of Bacteroides; however, the bacteria is disclosed as being a useful probiotic bacteria in a composition which is a normal inhabitant of the gut to reduce behavioral abnormalities in individuals suffering from neurodevelopmental and GI disabilities as claimed. Formulating a composition of the prior art reference into individual bacteria compositions would be a mere design choice, i.e. making integral or making separable, and each individual bacteria can be formulated in a single composition for administration to an individual, and thus obvious to one of ordinary skill in the art at the time of the claimed invention to make such a design choice. See MPEP 2144.05 

B.    Making Integral 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

C.    Making Separable 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
Thus, it would have been obvious to formulate known bacterial mixture compositions of the prior art into individual bacteria compositions as a mere design choice, i.e. making integral or making separable, and each individual bacteria can be formulated in a single composition for administration to an individual. For example, instead of administering a tablet comprising a mixture of three different species of bacteria, it would be obvious to administer and formulate the same three species as single individual tablets in light of the legal precedent in 2144.04 , i.e. making integral or making separable, therefore obtaining a composition comprising a single bacterial species for use as claimed.  The single bacterial strains are suggested by the prior art to be a probiotic strain which is a normal benign inhabitant of the gut found to be successful for reducing behavioral abnormalities as claimed, therefore it would have been obvious to use the claimed stain to formulate a composition comprising the single strain which has the disclosed intended use. Borody and Finegold suggest the composition to comprise at least one species of Bacteroides probiotic bacteria which is a normal benign inhabitant of the gut to be formulated in a composition having the claimed intended use. 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an individual in need thereof with a composition comprising a Bacteroides species selected from the group consisting of B. fragilis, B. vulgatus and B. theta or a single species from the group to ameliorate conditions associated with Rett syndrome because the art of record teaches that a probiotic composition comprising the claimed Bacteroides species improves behavioral performances and GI conditions of such individuals by repopulating the normal gut flora of said individuals suffering from Rett syndrome or conditions associated with Rett syndrome.  The claim disorder is known to be associated with a disruption in normal gut flora and neurological symptoms. The art teaches that the disruption of gut flora in individuals mediates a variety of disruptions of neurological functions and that repopulating microbial species of normal gut flora results in improved mental function and symptoms associated with the claimed disorders having gut-brain involvement. 
Thus, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to provide an individual in need thereof with the claimed probiotic composition with a reasonable expectation for successfully ameliorating Rett syndrome or conditions associated with Rett syndrome given that the prior art teaches a composition comprising the claimed Bacteroides species for the same intended use. 

Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1631